WR-81,594-03
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                SUSAN HAWK                                                           Transmitted 11/19/2015 11:55:56 AM
                CRIMINAL DISTRICT ATTORNEY                                              Accepted 11/19/2015 1:03:21 PM
                                                                                                         ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                             CLERK

                                                                                         RECEIVED
November 19, 2015                                                                 COURT OF CRIMINAL APPEALS
                                                                                        11/19/2015
                                                                                    ABEL ACOSTA, CLERK

Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711


        Re:     Court of Criminal Appeals Writ Nos. WR-81,594-03;
                Trial Court Cause No. W10-00566-V(B);
                Ex parte Jerrell Glenn Dittman


Dear Mr. Acosta:


        On October 1, 2014, Jerrell Glenn Dittman filed an application for writ of habeas
corpus. On November 13, 2014, the Dallas County District Clerk’s Office transmitted
the record to the Court. On March 4, 2015, the writ was remanded to the trial court for
findings. On September 11, 2015, the trial court conducted an evidentiary hearing. On
October 23, 2015, Applicant filed proposed findings of fact and conclusions of law. On
October 26, 2015, the State filed proposed findings of fact and conclusions of law. On
October 28, 2015, the trial court signed findings recommending the denial of relief on
Applicant’s claims. On November 4, 2015, the Dallas County District Clerk’s Office
filed a Supplemental Clerk’s Record in the above-mentioned cases. That supplemental
record does not contain the State’s proposed findings of fact and conclusions of law.

       Please allow this letter to serve as notice that today, the undersigned contacted the
District Clerk’s Office and requested that a supplemental clerk’s record containing the
State’s proposed findings be transmitted to the Court. A copy of the State’s proposed
findings is attached to this letter. I expect that the Clerk’s Office will send a
supplemental record shortly.

        If you have any questions or concerns, please feel free to contact me.




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
                                                                  Sincerely,




                                                                  Christine Womble
                                                                  Assistant District Attorney
                                                                  State Bar No. 24035991
                                                                  Frank Crowley Courts Building
                                                                  133 N. Riverfront Blvd., LB-19
                                                                  Dallas, Texas 75207-4399
                                                                  (214) 653-3625
                                                                  (214) 653-3643 fax


        cc:     Robert Burns (via email; without enclosure)
                Bruce Anton (via email; without enclosure)




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600

                                                 2